UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4913


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRANK MARFO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:11-cr-00657-MJG-3)


Submitted:   May 6, 2014                      Decided:   May 16, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Marfo, Appellant Pro Se. John Francis          Purcell, Jr.,
Assistant United States Attorney, Baltimore,         Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frank Marfo appeals the district court’s order denying

his motion seeking the identities and notes of the grand juries

that returned the indictment and superseding indictment in this

case.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Marfo, No. 1:11-cr-00657-MJG-3 (D. Md.

Nov. 19, 2013).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        2